United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2563
                                   ___________

United States of America,               *
                                        *
            Plaintiff – Appellant,      * Appeal from the United States
                                        * District Court for the
     v.                                 * Northern District of Iowa.
                                        *
Michael Ingram,                         *       [UNPUBLISHED]
                                        *
            Defendant – Appellee.       *
                                   ___________

                             Submitted: December 9, 2008
                                Filed: February 2, 2009 (Corrected: 02/10/2009)
                                 ___________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

        The government appeals the district court’s order, which declined to find that
appellee-defendant Michael Ingram had a prior penalty-enhancing felony drug
conviction in Illinois. Several of the government’s exhibits, which came from the
clerk of the court, indicate that Ingram had been convicted under 720-570/401(D) of
the Illinois code. As only 720 ILCS 570/401(d) exists, which makes it a felony to
manufacture or deliver certain narcotic drugs, the district court refused to apply a
penalty-enhancement based on the capitalization of the subsection “d.” We vacate and
remand on the issue of whether the reference in the exhibits to 720-570/401(D) of the
Illinois code means 720-570/401(d).
       On October 26, 2007, Ingram faced charges of conspiracy to distribute and
possess with intent to distribute 50 grams or more of a mixture or substance
containing a detectable amount of cocaine that contained cocaine base, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. On February 4, 2008, the government
filed a 21 U.S.C. § 851 notice that it would seek an enhanced sentence under 21
U.S.C. § 841(b)(1)(A) based on Ingram’s prior felony drug conviction in Illinois. The
notice stated that the prior conviction for a felony drug offense resulted from Ingram’s
“[m]anufacture/delivery of controlled substance, in Circuit Court of Cook County,
Illinois, on or about October 24, 2001, in case number 01CR2195101.” Ingram did
not object, nor did he object to the underlying facts as listed in his pre-sentence
investigative report.

      In March 2008, a jury found Ingram guilty as charged. The court scheduled
sentencing for June 16, 2008. Absent the penalty-enhancement to a 20-year minimum
sentence, Ingram’s advisory sentencing guidelines range would be 168 to 210 months.



       On June 13, 2008, Ingram filed a “denial as to the allegations of the . . . prior
conviction.” He claimed without explanation that he had not been convicted of the
Illinois drug-trafficking offense and therefore should not receive an enhanced
sentence.

       At the sentencing hearing, the government presented several exhibits which
were admitted into evidence. One of these consisted of a “Certified Statement of
Conviction” from the Clerk of the Circuit Court of Cook County, Illinois, which
showed that Ingram had been convicted of OTHER AMT NARCOTIC, in violation
of 720-570/401(D) of the Illinois statutory code. The clerk had included an “F”
notation, apparently to denote that the conviction constituted a felony, on the same
line as the statute of conviction. Several of the other exhibits also indicated that
Ingram had been convicted under 720-570/401(D) of the Illinois code. Such exhibits

                                          -2-
included the Illinois criminal complaint, the information, the order of sentence, and
a Drug Enforcement Administration (DEA) rap sheet. These reports contained much
in the way of capitalized text.

      The government also provided the district court with a copy of 720 ILCS
570/401(d). Combined with the umbrella section of 720-570 ILCS 401, section
401(d) makes it a felony to “manufacture or deliver,” “or possess with intent to
manufacture or deliver,” certain “Schedule I or II” controlled substances, including
crack cocaine.

       The district court determined that none of the government’s exhibits showed
that 720-570/401(D) referred to an actual Illinois statute or that it constituted a felony
conviction. The district court therefore found that the Illinois conviction did not
qualify as a predicate for purposes of 21 U.S.C. § 841(b)(1)(A), but postponed
sentencing to allow a government appeal pursuant to 21 U.S.C. § 851(d)(2).

       On appeal, the government argues that the district court erred in finding that
Ingram did not have a previous drug conviction in Illinois. The government’s exhibits
show that Ingram had violated 720-570/401(D) of the Illinois code, which the
government contends means 720-570/401(d). Although 720-570/401(D) does not
exist, 720-570/401(d) prohibits possession with intent to distribute crack cocaine. A
conviction under 720-570/401(d) is a “felony drug offense” within the meaning of 21
U.S.C. § 802(44). United States v. Roundtree, 534 F.3d 876, 882 (8th Cir. 2008).

     On this record, we do not determine whether 720-570/401(D) of the Illinois
Code means 720-570/401(d). In light of the special circumstances1 existing in the

      1
        The element of surprise disadvantaged the government when Ingram, on the
last business day before sentencing, denied that he had a drug conviction in Illinois,
despite having sufficient notice of the government’s intention to seek a penalty-
enhancement based on this conviction.

                                           -3-
presentation of the evidence regarding sentencing in this case, we believe that the
government should have the opportunity to establish that the “D” in the transmission
of the code section from the Illinois court records refers to the section of the statute
containing the small “d.” Cf. People v. Moore, 847 N.E.2d 829, 841 (Ill. App. 2006).
We therefore vacate the district court’s order and remand for such a determination and
for other action as may be appropriate in light of any new evidence relating to an
alleged prior felony drug conviction of Ingram in the Illinois courts.
                       ______________________________




                                          -4-